Citation Nr: 0010086	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly compensation based on need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, M.P. and R.Y.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from December 1971 until July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the Manila, Philippines, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied, in 
pertinent part, entitlement to special monthly compensation 
based on the need for regular aid and attendance.  

Initially, the veteran claimed entitlement to increased 
compensation based on need of regular aid and attendance 
and/or being housebound.  The veteran was afforded a personal 
hearing in December 1997 and based on the hearing officer's 
decision, the RO determined that the veteran met the criteria 
for entitlement to housebound benefits.  The veteran seeks a 
higher level of compensation and continues his appeal for 
entitlement to aid and attendance benefits. 

In this case, the veteran's service-connected disabilities 
include the following:  major depression, rated as 100 
percent disabling; degenerative joint disease, right hallux, 
rated as 10 percent disabling; degenerative joint disease, 
left hallux, rated as 10 percent disabling; degenerative 
joint disease, right knee, rated as 10 percent disabling; 
degenerative joint disease of the left knee, scar of the 
right palm, and residuals of fracture of the left ring finger 
(minor) rated as noncompensable.

The veteran underwent VA examination for Regular Aid and 
Attendance/Housebound Status in June 1997.  Findings with 
respect to his capacity to protect himself from the hazards 
of his environment were significant principally for 
occasional lapses of memory.  However, in December 1997, the 
treating psychiatrist, Glenda B. Ilano, M.D., D.P.B.P. 
certified that the veteran was easily confused and needed 
constant assistance even doing simple tasks like bathing, 
dressing and going in the right direction.  His cognition 
reportedly was affected by depression.  

The Board requires clarification on the matter of whether 
care or assistance is required on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment.  Under the circumstances of this case, it is 
concluded that additional development of the medical evidence 
would be helpful in ensuring the rendering of an equitable 
decision.  Accordingly, this well grounded claim is REMANDED 
to the RO for the following development:

1.  The RO should obtain all VA and 
private records of the veteran's 
psychiatric treatment since December 
1997, including any records from Dr. 
Ilano, and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination for opinion as to 
whether the service connected major 
depression causes mental incapacity such 
that he requires care or assistance of 
another person on a regular basis to 
protect him from the hazards or dangers 
incident to his daily environment.  The 
examiner is requested to answer this 
question.  The examiner should also 
express opinion as to whether the major 
depression impairs the veteran's 
cognition or otherwise affects him such 
that he requires care or assistance of 
another person on a regular basis to 
dress or undress himself, keep himself 
ordinarily clean and presentable or 
attend to the wants of nature.  The 
claims folder should be made available to 
the examiner for review. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


